EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to incorporation by reference in this Registration Statement on FormS-3 of our report dated February27, 2007 (which report expresses an unqualified opinion on the consolidated financial statements and includes an explanatory paragraph relating to the adoption of Statement of Financial Accounting Standards No.158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – an amendment of FASB Statements No.87, 88, 106, and 132(R), as of December31, 2006) relating to the consolidated financial statements of PacifiCorp and its subsidiaries, appearing in the Transition Report on Form10-K of PacifiCorp for the transition period from April1, 2006 to December31, 2006, and to the reference to us under the heading “Experts” in the Prospectus, which is part of this Registration Statement. DELOITTE
